COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00111-CV


Broderick Cofer                        §    From the 48th District Court

v.                                     §    of Tarrant County (048-293296-17)

                                       §    June 14, 2018
Arlington Memorial Hospital, Medical
Center of Arlington, and Dr. Bill      §    Opinion by Justice Birdwell
Nesbitt


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Wade Birdwell__________________
                                      Justice Wade Birdwell